DETAIL ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 

                                                                 Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/12/2018, 03/12/2019, 04/30/2020, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Applicant's request for reconsideration of the restriction of the last Office action is persuasive, therefore, the restriction is withdrawn.

Claim Objections

Claim 10 objected to because of the following informalities: “The method as claimed in claim 7” should read “The method as claimed in claim 9”. This is considered as typo because claim 9 discloses “a first bushing”.   Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “means of a generative method”; In specification, page.3, para.0009, “A generative method is a method in which an object is created by depositing material, especially by depositing material in layers”; For examination purposes, the limitation “a generative method” is being interpreted as “depositing material in layers”, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claim(s) 1-7,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht US 20150021379.

Albrecht teaches:

1. A method for joining a first component to a second component (fig.7, 16 – first working piece, 14 – second working piece; page.7,para.0045; The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109), the method comprising the acts of: 
	providing a first component (fig.7, 16; steel) with a first joining part receiving section (fig.7;107, first recess); 
	creating a joining part (fig.7, 12 – part) on and/or in the first joining part receiving section (fig.7;107, part 12 in the first recess of first component) by means of a generative method (page.7,para.0045; The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109 – deposition by welding); 
	providing a second component (fig.7,14; aluminum) with a second joining part receiving section (fig.7;106, second recess); and 
	joining the joining part (fig.7, 12) to the second joining part receiving section of the second component (fig.7, 106; since layering micro-deposits 21 into second recess 106, the part 12 joins the second component 14).


2. The method as claimed in claim 1, wherein the joining part (fig.7,12) is welded and/or soldered and/or adhesively bonded to the second joining part receiving section during the connection to the second joining part receiving section (fig.7; 12; page.7,para.0045;The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109 – deposition by welding).

3. The method as claimed in claim 2, wherein the joining part is welded and/or soldered and/or adhesively bonded to the first joining part receiving section (fig.7,12; page.7,para.0045; The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109 – deposition by welding).

4. The method as claimed in claim 3, wherein the joining part is created from a joining part material which comprises at least a first material and a second material different from the first material, wherein the first material is integrally bonded to the first component and the second material is integrally bonded to the second component (page.7,para.0045; join part 12 may be formed (e.g., printed) from one anchoring material 22, such as an anchoring material (e.g., aluminum) that is the same or compatible material with the material (e.g., aluminum alloy) of the first work piece 14;  page.7,para.0045; the part 12 has a layered structure similar to the joint 60 of FIG. 4 discloses 62a is more compatible material with second component 14, and 62g is more compatible material with first component 16; a first direction 64 may have progressively less aluminum or “aluminum-friendly” material, and the layers in a second direction 66 may have progressively less steel or “steel-friendly” material; page.5, para.0036; the joint 60 may be formed with less than seven layers 62 (e.g., 1, 2, 3, 4, 5, or 6 layers) of different compositions; according the way to printed/deposited the layer from the recess 106 to top of 107, the second material layer can be deposited in recess 106 same to second component, and first material layer can be deposited in recess 107 same to first component; therefore, the first material is integrally bonded to the first component and the second material is integrally bonded to the second component by deposition).

5. The method as claimed in claim 4, wherein the joining part is created by means of a 3D printing process (fig.7, 12; page 4-5, para.0033; for forming the part (12) from a three-dimensional model (e.g., computer aided design (CAD) model) of the anchor produced by a three-dimensional 3D CAD tool), a laser sintering process, a metal spray process, a selective laser melting process, a soldering process or a thixoforming process.

6. The method as claimed in claim 5, wherein during the creating of the joining part, an integrally bonded or force locking connection of the joining part with the first component and/or second component is formed (fig.7, 12; according the way of creating part 12 as discussed above, the part 12 is integrally bonded of first and second working piece by deposition).


7. The method as claimed in claim 6, wherein the first joining part receiving section (fig.7, 107) comprises a first form fitting section (fig.7, first recess 107 includes curved shape wall at top end of recess as form fitting section), wherein the joining part is created in the first joining part receiving section such that the joining part is held by form fit by the first form fitting section on the first joining part receiving section (fig.7; the curved shape wall at top end of recess 107, it would be inherent for part can be supported by form fitting section during deposition).

15. A composite component having at least a first component (fig.7,16) and at least a second component (fig.7,14), in which the first component is connected to the second component by means of a joining part (fig.7,12), wherein the first component and the second component are joined together by means of a method as claimed in claim 1 (see discussed above).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht US 20150021379 in view of Benner US 4359599.

Albrecht teaches the invention as discussed above, but is silent on undercut.

Benner teaches:
8. The method as claimed in claim 7, wherein the first form fitting section comprises a first undercut (see fig 3 below where the examiner labeled originally not labeled undercut), wherein the joining part is created such that the joining part is held by form fit (see Albrecht joint part discussed above) on the first undercut.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Albrecht by using a chamfer shaped bore hole inside of working pieces as taught by Benner in order to providing fasten capacity for joining part that deposit inside of working piece. The chamfer shaped bore hole has corrugated surface of side wall provides larger fiction for joining part seat inside. The joining part fill up the chamfer shaped bore hole  that connect the first and second working pieces can provide the stronger connection. Examiner note, the corrugated surface is considered as undercut.  


    PNG
    media_image1.png
    418
    992
    media_image1.png
    Greyscale

Albrecht further teaches:

9. The method as claimed in claim 8, wherein the first joining part receiving section comprises a first bushing (fig.7, 107).

10. The method as claimed in claim 7, wherein the first bushing (fig.7,107) is entirely or at least partly closed by the joining part when creating the joining part (fig.7, 12 –part entirely closed the first recess).

11. The method as claimed in claim 10, wherein the first component has a first component material and the second component has a second component material, the first component material and the second component material being different materials (fig.7, 16 - first component is steel;  14 – second component is aluminum).

12. The method as claimed in claim 11, wherein the connecting of the joining part to the second joining part receiving section is done by creating an additional region of the joining part in the second joining part receiving section by means of the generative method (fig.7, 106 – recess for second working piece (14); page.7,para.0045; The additive manufacturing system may form the part 12 (e.g., printed fastener) by layering micro-deposits to build up (e.g., print) the one or more anchoring materials through the first working piece (16) in the direction shown by arrow (109), therefore, the portion of part 12 is additional region in the second recess 106 by deposition).

13. The method as claimed in claim 12, wherein when providing a second component, the second joining part receiving section (fig.7,106) is arranged on the joining part such that the joining part protrudes into the second joining part receiving section (fig.7, the second working piece 14 has part 12 from first working piece 16 protrudes into the recess 106).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht US 20150021379 in view of Benner US 4359599 in further view of Narayanan US 9683682.

Albrecht in view of Benner teaches the invention as discussed above, but is silent on partial region.

Narayanan teaches:
14. The method as claimed in claim 13, wherein when creating the joining part (see Albrecht in view of Benner part 12 discussed above), a partial region of the joining part is created as a spacing region, which is formed in order to form a defined spacing between the first component and the second component (fig.4, 218 – sleeve;  sleeve provides spacing region that space between two working piece).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Albrecht in view of Benner by creating a sleeve as partial region for spacing between two working pieces as taught by Narayanan because the sleeve 218 facilitates the initial fit between the first and second pipes 210, 212 in forming the pipe joint 200. The sleeve 218 further facilitates the fluid seal between the first and second pipes 210, 212 upon formation of the joint 200. (col.5, line 19-21), thereby enhance the connection between two working pieces. 


						Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10603737, US 20160362144, US7700198, US 20130309000

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Primary, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761